     Case: 1:21-cv-00824 Document #: 1 Filed: 02/12/21 Page 1 of 12 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE,
 FOR THE BENEFIT OF THE HOLDERS OF COMM                   Case No.
 2014-CCRE17 MORTGAGE TRUST COMMERCIAL
 MORTGAGE PASS-THROUGH CERTIFICATES,
                                                          Property
                            Plaintiff,                    255 E. Deerpath Road,
                                                          Lake Forest, Illinois, 60045
                     v.

 225 E. DEERPATH, LLC, a Delaware limited liability       NON-RESIDENTIAL
 company; WELLS FARGO BANK, N.A., AS TRUSTEE
 FOR THE REGISTERED HOLDERS OF THE CREDIT
 SUISSE FIRST BOSTON MORTGAGE SECURITIES
 CROP., COMMERCIAL MORTGAGE PASS-THROUGH
 CERTIFICATES, SERIES 2007-C1; UNKNOWN
 OWNERS; and NON-RECORD CLAIMANTS,

                            Defendants.


     VERIFIED COMPLAINT FOR MORTGAGE FORECLOSURE AND OTHER RELIEF

      Plaintiff, U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, FOR THE BENEFIT OF

THE HOLDERS OF COMM 2014-CCRE17 MORTGAGE TRUST COMMERCIAL MORTGAGE

PASS-THROUGH CERTIFICATES (“Plaintiff” or “Lender”), acting by and through its special

servicer, Midland Loan Services, a division of PNC Bank, National Association (“Midland”),

by its undersigned counsel, hereby complains of the following defendants (collectively,

“Defendants”): (1) 225 E. DEERPATH, LLC (“Borrower”); (2) WELLS FARGO BANK, N.A., AS

TRUSTEE FOR THE REGISTERED HOLDERS OF THE CREDIT SUISSE FIRST BOSTON

MORTGAGE SECURITIES CROP., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES,

SERIES 2007-C1 (“Wells Fargo”); and (3) Unknown Owners and Unknown and Non-Record

Claimants:
      Case: 1:21-cv-00824 Document #: 1 Filed: 02/12/21 Page 2 of 12 PageID #:2




                                           PARTIES

       1.     Plaintiff is a national banking association domiciled in, and a citizen of

Minnesota.

       2.     Defendant 225 E. Deerpath, LLC is a Delaware limited liability company with

its principal place of business located at 220 E. Walton Pl. #9E, Chicago, IL, 60611. The

members of 225 E. Deerpath, LLC are citizens of and domiciled in Illinois.

       3.     Defendant Wells Fargo is a national banking association domiciled in, and a

citizen of, South Dakota.

                      SUBJECT MATTER JURISDICTION AND VENUE

       4.     The U.S. District Court for the Northern District of Illinois (the “Court”) has

subject matter jurisdiction over this action under 28 U.S.C. § 1332 because the action is civil

in nature, complete diversity of citizenship exists, and the amount in controversy exceeds

the jurisdictional minimum of $75,000.00, exclusive of interest and costs.

       5.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a

substantial portion of the events giving rise to the claim occurred in this district.

                                  GENERAL ALLEGATIONS

       6.     Plaintiff files this Complaint, pursuant to 735 ILCS 5/15-1101, et seq., to

foreclose the Mortgage (as defined below) against Defendants.

       7.     Attached hereto as Exhibit “1” and incorporated herein is a true and correct

copy of that certain Mortgage, Assignment of Leases and Rents and Security Agreement by

Borrower and for the benefit of Jefferies LoanCore LLC (“Original Lender”) dated December

31, 2013, and recorded with the Lake County Recorder of Deeds on January 16, 2014, as File

No. 7070669 (the “Mortgage”).
     Case: 1:21-cv-00824 Document #: 1 Filed: 02/12/21 Page 3 of 12 PageID #:3




       8.     Attached hereto as Exhibit “2” and incorporated herein is a true and correct

copy of that certain Promissory Note dated December 31, 2013 (the “Note”) by and between

Borrower for the benefit of Original Lender and in the principal amount of Twelve Million

Dollars and No Cents ($12,000,000.00) (the “Loan”).

       9.     Attached hereto as Exhibit “3” and incorporated herein is a true and correct

copy of that certain Assignment of Leases and Rents dated December 31, 2013, executed by

Borrower for the benefit of Original Lender and recorded with the Lake County Recorder of

Deeds on January 16, 2014, as File No. 7070670.

       10.    Attached hereto as Exhibit “4” and incorporated herein is a true and correct

copy of that certain Assignment and Assumption of Interest Under Mortgage, Assignment of

Leases and Rents and Security Agreement dated April 14, 2014, executed by Original Lender

for the benefit of JLC Warehouse IV LLC Series B (“JLC”) and recorded with the Lake County

Recorder of Deeds on April 22, 2014, as File No. 7093321.

       11.    Attached hereto as Exhibit “5” and incorporated herein is a true and correct

copy of that certain Assignment of Mortgage, Assignment of Leases and Rents and Security

Agreement executed by Original Lender for the benefit of JLC and recorded with the Lake

County Recorder of Deeds on June 16, 2014, as File No. 7106585.

       12.    Attached hereto as Exhibit “6” and incorporated herein is a true and correct

copy of that certain Assignment and Assumption of Interest Under Assignment of Leases and

Rents dated April 14, 2014, executed by Original Lender for the benefit of JLC and recorded

with the Lake County Recorder of Deeds on April 22, 2014, as File No. 7093322.

       13.    Attached hereto as Exhibit “7” and incorporated herein is a true and correct

copy of that certain Assignment of Assignment of Leases and Rents executed by Original
     Case: 1:21-cv-00824 Document #: 1 Filed: 02/12/21 Page 4 of 12 PageID #:4




Lender for the benefit of JLC and recorded with the Lake County Recorder of Deeds on June

16, 2014, as File No. 7106626.

       14.    Attached hereto as Exhibit “8” and incorporated herein is a true and correct

copy of that certain Assignment of Mortgage, Assignment of Leases and Rents and Security

Agreement executed by JLC for the benefit of Original Lender and recorded with the Lake

County Recorder of Deeds on June 16, 2014, as File No. 7106613.

       15.    Attached hereto as Exhibit “9” and incorporated herein is a true and correct

copy of that certain Assignment of Assignment of Leases and Rents executed by JLC for the

benefit of Original Lender and recorded with the Lake County Recorder of Deeds on June 16,

2014, as File No. 7106667.

       16.    Attached hereto as Exhibit “10.” is a true and correct copy of that certain

Assignment of Mortgage, Assignment of Leases and Rents and Security Agreement executed

by Original Lender for the benefit of Lender and recorded with the Lake County Recorder of

Deeds on June 16, 2014, as File No. 7106726.

       17.    Attached hereto as Exhibit “11” and incorporated herein is a true and correct

copy of that certain Assignment of Assignment of Leases and Rents dated May 13, 2014,

executed by Original Lender for the benefit of Lender and recorded with the Lake County

Recorder of Deeds on June 16, 2014, as File No. 7106742.

       18.    Attached hereto as Exhibit “12” and incorporated herein is a true and correct

copy of that certain UCC Financing Statement in favor of Original Lender, recorded with the

Lake County Recorder of Deeds on January 16, 2014, as File No. 7070671.
     Case: 1:21-cv-00824 Document #: 1 Filed: 02/12/21 Page 5 of 12 PageID #:5




       19.    Attached hereto as Exhibit “13” and incorporated herein is a true and correct

copy of that certain UCC Financing Statement Amendment in favor of JLC, recorded with the

Lake County Recorder of Deeds on April 22, 2014, as File No. 7093323.

       20.    Attached hereto as Exhibit “14” and incorporated herein is a true and correct

copy of that certain UCC Financing Statement Amendment in favor of JLC, recorded with the

Lake County Recorder of Deeds on July 1, 2014, as File No. 7111005.

       21.    Attached hereto as Exhibit “15” and incorporated herein is a true and correct

copy of that certain UCC Financing Statement Amendment (Assignment) in favor of Original

Lender, recorded with the Lake County Recorder of Deeds on July 1, 2014, as File No.

7111006.

       22.    Attached hereto as Exhibit “16” and incorporated herein is a true and correct

copy of that certain UCC Financing Statement Amendment (Assignment) in favor of Lender,

recorded with the Lake County Recorder of Deeds on July 1, 2014, as File No. 7111007.

       23.    Attached hereto as Exhibit “17” and incorporated herein is a true and correct

copy of that certain UCC Financing Statement Amendment (Assignment) in favor of Lender,

recorded with the Lake County Recorder of Deeds on August 28, 2018, as File No. 7508929.

       24.    Attached hereto as Exhibit “18” is a true and correct copy of that certain Loan

Agreement dated December 31, 2013 (the “Loan Agreement”). The foregoing documents,

and all other agreements and documents evidencing, securing, or otherwise relating to the

Loan are collectively referred to herein as the “Loan Documents.” The obligations set forth

in the Loan Agreement are secured by the Mortgage, and the Note, among other documents.

                                    COUNT I
                  CLAIM OF FORECLOSURE ON MORTGAGE AND NOTE

       25.    Paragraphs 1 through 24 are incorporated herein by reference.
     Case: 1:21-cv-00824 Document #: 1 Filed: 02/12/21 Page 6 of 12 PageID #:6




       26.    Information concerning said Mortgage is as follows:

              a.     Nature of the instrument: Mortgage.

              b.     Date of the Mortgage: December 31, 2013.

              c.     Name of Mortgagor: 225 E. DEERPATH, LLC.

              d.     Name of Mortgagee: U.S. BANK NATIONAL ASSOCIATION, AS
                     TRUSTEE, FOR THE BENEFIT OF THE HOLDERS OF COMM 2014-
                     CCRE17 MORTGAGE TRUST COMMERCIAL MORTGAGE PASS-
                     THROUGH CERTIFICATES.

              e.     Date and Place of Recording and Identification of Recording: The
                     Mortgage was recorded with the Lake County Recorder of Deeds on
                     January 16, 2014, as Document No. 7070669.

              f.     Interest subject to the Mortgage: Fee Simple.

              g.     Amount of Original Indebtedness: $12,000,000.00.

              h.     Legal Description of mortgaged real estate, Pins, Common Address, and
                     Description of mortgaged personal property: 1

                     PARCEL 1:
                     THE EASTERLY 33 FEET OF THE NORTHERLY 112.46 FEET OF THE
                     WESTERLY HALF OF LOT 333 IN THE CITY OF LAKE FOREST, IN THE
                     NORTHWEST QUARTER OF SECTION 33, TOWNSHIP 44 NORTH,
                     RANGE 12, EAST OF THE THIRD PRINICPAL MERIDIAN, IN LAKE
                     COUNTY, ILLINOIS.

                     PARCEL 2:
                     THE WESTERLY HALF OF LOT 333 (EXCEPT THE SOUTHERLY 17.5
                     FEET OF THE WESTERLY 132 FEET THEREOF AND EXCEPT THE
                     EASTERLY 33 FEET OF THE NORTHERLY 112.46 FEET THEREOF), IN
                     THE CITY OF LAKE FOREST, IN THE NORTHWEST QUARTER OF
                     SECTION 33, TOWNSHIP 44 NORTH, RANGE 12, EAST OF THE
                     PRINCIPAL MERIDIAN, IN LAKE COUNTY, ILLINOIS.

                     PARCEL 3:



1 The Mortgage (Exhibit 1) contains a scrivener’s error in the legal description for Parcel 1,
as it lists “Northwest” (corrected herein) as “Norwest”, which is inconsistent with the Title
Policy for the Property.
Case: 1:21-cv-00824 Document #: 1 Filed: 02/12/21 Page 7 of 12 PageID #:7




              THAT PART OF LOT 329 IN THE CITY OF LAKE FOREST IN THE
              NORTHWEST QUARTER OF SECTION 33, TOWNSHIP 44 NORTH,
              RANGE 12, EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS
              FOLLOWS:, TO WIT: COMMENCING ON THE WESTERLY LINE OF SAID
              LOT AT A POINT 50 FEET SOUTHERLY OF THE NORTHWEST CORNER
              OF SAID LOT; RUNNING THENCE SOUTHERLY ALONG THE WESTERLY
              LINE OF SAID LOT, 50 FEET; THENCE EASTERLY PARALLEL WITH THE
              NORTHERLY LINE OF SAID LOT, 132 FEET; THENCE NORTHERLY
              PARALLEL WITH THE WESTERLY LINE OF SAID LOT, 50 FEET;
              THENCE WESTERLY PARALLEL WITH THE NORTHERLY LINE, 132
              FEET TO THE POINT OF BEGINNING, IN LAKE COUNTY, ILLINOIS.

              PARCEL 4:
              THE NORTHERLY 50 FEET OF THE WESTERLY 132 FEET OF LOT 329
              AND THE SOUTHERLY 17.5 FEET OF THE WESTERLY 132 FEET OF
              LOT 333 IN THE CITY OF LAKE FOREST IN THE NORTHWEST
              QUARTER OF SECTION 33, TOWNSHIP 44 NORTH, RANGE 12, EAST OF
              THE THIRD PRINCIPAL MERIDIAN, IN LAKE COUNTY, ILLINOIS.


              Pins: 12-33-119-001, 12-33-119-005, 12-33-119-006, 12-33-119-007,
              12-33-119-008.

              Common Address: 225 E. Deerpath Road, Lake Forest, Illinois 60045.

              The Mortgage constitutes a security agreement pursuant to the
              Uniform Commercial Code. Thus, the real estate described above (the
              “Property”) to be foreclosed, includes certain personal property related
              thereto, including all personal property of any kind or nature
              whatsoever, tangible and intangible, used in relation to the
              maintenance, use, occupancy and enjoyment of the Property (including,
              without limitation, all furniture, furnishings, objects of art, machinery,
              goods, tools, supplies, appliances, general intangibles, contract rights,
              accounts, accounts receivable, franchises, licenses, certificates and
              permits, all deposits and deposit accounts and all other personal
              property of any kind or character whatsoever (collectively, the
              “Personal Property”). Pursuant to 810 ILCS 5/9-604(a), Lender has
              elected to proceed against both the real estate and the Personal
              Property pursuant to this foreclosure action.

       i.     Statement as to Defaults and Amounts Now Due: Borrower is in default
              under the Loan Documents by reason of, without limitation,
              Borrower’s: failing to pay the indebtedness when due on May 6, 2020.

              Accordingly, the Loan Documents are in default and the entire unpaid
              balance is immediately due and payable pursuant to Section 10(a)(i) of
     Case: 1:21-cv-00824 Document #: 1 Filed: 02/12/21 Page 8 of 12 PageID #:8




                    the Loan Agreement and Article 2 of the Note. As of January 24, 2021,
                    the balance due under the Loan Documents, after any applicable
                    credits, was not less than the sum of $13,599,878.53, consisting of,
                    among other things, $11,373,079.66 in principal, interest of
                    $995,106.562, and late charges and other fees of $2,196,284.48 with
                    attorneys’ fees and costs of collection to be added thereto. Interest
                    continues to accrue at a rate of 5.98 percent per annum in accordance
                    with Section 2.2.1 of the Loan Agreement, as more particularly
                    described therein. Additional interest is accruing at a rate of 5 percent
                    pursuant to Section 2.2.2 of the Loan Agreement, and will compound
                    monthly. Late fees continue to accrue.

                    The total amount due under the Loan Documents, including accruing
                    interest, late fees, and attorneys’ fees and expenses shall hereinafter be
                    referred to as the “Indebtedness.”

             j.     Present title holders of the Property: 225 E. Deerpath, LLC.

             k.     Other persons in addition to such title holders who Plaintiff joins as
                    Defendants and whose interest in or lien on the Property are sought to
                    be terminated:

                    1)     Wells Fargo Bank, N.A., as Trustee for the Registered Holders of
                           the Credit Suisse First Boston Mortgage Securities Crop.,
                           Commercial Mortgage Pass-Through Certificated, Series 20007-
                           C1.
                    2)     All Unknown Owners and Unknown and Non-Record Claimants.

             l.     Defendants who are personally liable for any deficiency:

                    1)     Borrower.

             m.     Capacity in which Lender brings this foreclosure action: Lender is the
                    legal owner and holder of the Mortgage and the Loan Documents herein
                    described and is entitled to all sums due thereunder.

             n.     Facts in support of shortened redemption period: The right of
                    reinstatement and redemption has been waived pursuant to Section 14
                    of the Mortgage, titled Marshalling and Other Matters.

             o.     Statement that the right of redemption has been waived: The right of
                    reinstatement and redemption has been waived pursuant to Section 14



2    Default Interest has accrued from May 6, 2020 through January 24, 2021 in the
amount of $417,012.92. Default interest continues to accrue.
Case: 1:21-cv-00824 Document #: 1 Filed: 02/12/21 Page 9 of 12 PageID #:9




              of the Mortgage, titled Marshalling and Other Matters, among other
              provisions, which provides:

                     [Borrower] hereby waives, to the extent
                     permitted by law, the benefit of all appraisement,
                     valuation, stay, extension, reinstatement and
                     redemption laws now or hereafter in force and all
                     rights of marshalling in the event of any sale
                     hereunder of the Property or any part thereof or
                     any interest therein. Further, [Borrower] hereby
                     expressly waives any and all rights of redemption
                     from sale under any order or decree of
                     foreclosure of this Mortgage, and on behalf of
                     each and every person acquiring any interest in or
                     title to the Property subsequent to the date of this
                     Mortgage and on behalf of all persons to the
                     extent permitted by applicable law.

       p.     Facts in support of request for attorneys’ fees and costs and expenses:
              Section 10(h) of the Mortgage, titled Remedies, provides as follows:

                     All costs and expenses of [Lender] exercising its
                     rights and remedies under this Paragraph 10
                     (including reasonable attorneys’ fees and
                     disbursements to the extent permitted by the
                     law) shall be paid by [Borrower] immediately
                     upon notice from [Lender], with interest at the
                     Default Rate for the period after notice from
                     [Lender], and such costs and expenses shall
                     constitute a portion of the Debt and shall be
                     secured by this Mortgage.

              In addition, Section 5.29 of the Loan Agreement, titled Expenses,
              respectively, provide as follows:

                     Borrower shall reimburse Lender upon receipt of
                     notice for all reasonable out-of-pocket costs and
                     expenses (including reasonable attorneys’ fees
                     and disbursements) incurred by Lender or
                     Servicer in connection with the Loan . . .

       q.     Facts in support of a request for appointment of receiver: Section
              10(vii) of the Mortgage permits the Lender to take the following action
              in order to “protect and enforce its rights” against Borrower and in the
              Property:
    Case: 1:21-cv-00824 Document #: 1 Filed: 02/12/21 Page 10 of 12 PageID #:10




                           [A]pply for the appointment of a trustee, receiver,
                           liquidator or conservator of the [Property],
                           without notice and without regard for the
                           adequacy of the security for the Debt and without
                           regard for the solvency of [Borrower], or any
                           person, firm, or other entity liable for the
                           payment of the Debt.

             r.    Lender does NOT offer to accept title to the Property in satisfaction of
                   the Indebtedness and obligations secured by the Mortgage without
                   judicial sale.

             s.    Defendants whose rights to possess the Property, after the
                   confirmation of a foreclosure sale, is sought to be terminated and, if not
                   elsewhere stated, the facts in support thereof:

                   1)      Borrower;
                   2)      Wells Fargo Bank, N.A.; and
                   3)      All Unknown Owners and Unknown and Non-Record Claimants.

                   Lender’s interest in the Property is superior to the rights, if any, held
                   by the above-named entities and individuals.

      WHEREFORE, Lender respectfully asks this Court for the following relief:
      a.  Declare the Mortgage as a first and prior lien on the Property that is superior
          to any and all interests of Defendants in the Property;
      b.  Enter a judgment of foreclosure and sale directing that the Property described
          herein be sold to satisfy the Indebtedness due under the Loan Documents,
          including, without limitation, attorneys’ fees, costs, and any post-judgment
          statutory interest and fees and costs awarded by the Court;
      c.  Enter a judgment in favor of Lender and against Borrower for any deficiency
          if the sale of the Property fails to produce a sufficient amount to pay the
          amount found due;
      d.  Enter an order declaring that the reinstatement and redemption periods have
          been waived;
      e.  Enter an order appointing a receiver upon the filing of an appropriate motion;
          and
      f.  Enter an order granting such other and further relief as the Court may deem
          just and appropriate under the circumstances.


Dated: February 12, 2021                        /s/ Jason J. DeJonker
                                                   Counsel for Plaintiff
Jason J. DeJonker
Demetria L. Hamilton
Melissa R. Whigham
   Case: 1:21-cv-00824 Document #: 1 Filed: 02/12/21 Page 11 of 12 PageID #:11




BRYAN CAVE LEIGHTON PAISNER LLP
161 North Clark Street, Suite 4300
Chicago, Illinois 60601
Tel: 312-602-5000
Jason.DeJonker@bclplaw.com
Demetria.Hamilton@bclplaw.com
Mel.Whigham@bclplaw.com
Case: 1:21-cv-00824 Document #: 1 Filed: 02/12/21 Page 12 of 12 PageID #:12
